IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                      Fifth Circuit

                                                                     FILED
                                                                    June 26, 2008
                                  No. 07-60414
                                Summary Calendar                Charles R. Fulbruge III
                                                                        Clerk

BARAKATALI ALIJI MAREDIA

                                             Petitioner

v.

MICHAEL B MUKASEY, U S ATTORNEY GENERAL

                                             Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A70 925 894


Before REAVLEY, JOLLY, and DENNIS, Circuit Judges.
PER CURIAM:*
         Barakatali Aliji Maredia petitions for review of an order of the Board of
Immigration Appeals (BIA) affirming the immigration judge’s decision to deny
his application for asylum and withholding of removal under both the
Immigration and Nationality Act (INA) and the Convention Against Torture
(CAT). The Government argues that Maredia’s petition for review should be
dismissed for want of proper briefing. We decline to dismiss the petition on that
basis.

         *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-60414

      Maredia argues that the BIA erred in determining that he had not
established past persecution based on his religious, social, and political
affiliations, a well-founded fear of future persecution, or that it was more likely
than not that he would be tortured if he were returned to India. He contends
that he established his eligibility for asylum and withholding of removal under
both the INA and the CAT by adducing evidence showing that he was detained
and beaten by police and that his restaurant was set on fire and destroyed.
      We will uphold the BIA’s determination that Maredia is not eligible for
asylum or withholding of removal if that determination is supported by
substantial evidence. See Chun v. INS, 40 F.3d 76, 78-79 (5th Cir. 1994). The
substantial evidence standard requires that the decision be based on the
evidence presented and that the decision be substantially reasonable.
Carbajal-Gonzalez v. INS, 78 F.3d 194, 197 (5th Cir. 1996).
      Our review of the record shows that the harm alleged by Maredia, which
occurred during times of civil unrest, is insufficient to establish persecution. See
Majd v. Gonzales, 446 F.3d 590, 595 (5th Cir. 2006); Abdel-Masieh v. INS, 73
F.3d 579, 584 (5th Cir. 1996). The record does, however, show that Maredia’s
family has remained in India and has lived there peacefully. Further, the
pertinent Country Reports from the United States Department of State support
a conclusion that Muslims can live peacefully in India. In light of these factors,
the BIA’s decision concerning Maredia’s INA claims is supported by substantial
evidence, and the record does not compel a contrary conclusion. See Faddoul v.
I.N.S., 37 F.3d 185, 188 (5th Cir. 1994); Rojas v. INS, 937 F.2d 186, 190 n.1 (5th
Cir. 1991).
      Maredia also has not shown that he is in danger of being tortured if he
returns to India.    See Efe v. Ashcroft, 293 F.3d 899, 903 (5th Cir. 2002)
Consequently, his CAT claim is unavailing. See id. Maredia’s petition for review
is DENIED.



                                         2